DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claim 12, applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues the cited prior art “does not disclose or suggest integrating optical waveguides into a polymer film as required by claim 12. In the rejection of claim 12 the examiner proposes to modify Morris with the teaching of Chirgwin to arrive at the invention recited in claim 12. Chirgwin teaches the arrangement of optical waveguides on opposite surfaces of a plastic tape. Chirgwin does not teach integrating optical waveguides into a polymer film as required by claim 12. Further, there is no support for the reasoning that one skilled in the art would be motivated to modify Morris with the security tape of Chirgwin ‘for the benefit of providing a compact sensor arrangement’.”
Examiner disagrees with the argument that Morris does not disclose integrating optical waveguides.  Morris states that the waveguides are “embedded” in the polymer material (Col. 3 lines 67- Col. 4 lines 2: “fibers embedded within the molded silicone and/or rubber”).  Therefore, Morris discloses this feature.  Additionally, in using the broadest reasonable interpretation, the term “integrated” is defined simply as “combining elements” (See dictionary.com definition).  Therefore, any two elements which are combined may be integrated. Both Morris and Chirgwin teaches an integration of polymer material with optical waveguides and therefore meets the claim limitation of “integrating optical waveguides into a polymer”.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, using a waveguide pattern wrapped completely around a cable as taught by Chirgwin (¶[0025]) to modify the waveguide structure of Morris (where waveguides are only placed in regions where chafing is detected) would provide the additional benefit of monitoring the entire cable rather than only a specific region.  It would be within the level of one of ordinary skill in the art to modify Morris since the modification would provide a reasonable expectation of success in monitoring a greater length of the cable. Furthermore, Morris discloses a sheath arrangement (Fig. 3) comprising waveguides which is also taught in Chirgwin (Fig. 3; security jacket 110 have the waveguides 104) as such an arrangement would identify wear and damage to the sheath and/or jacket. Thereofore, even Morris’ own arrangement discloses a need for monitoring not only a chafing region, but an outer insulation region of the cable.   For these reason, examiner maintains the rejection of claim 12. 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Re claim 11, replace “according to claim 8” with “according to claim 9”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102
Regarding claim 12, Morris discloses a cable comprising at least one conductor (Fig. 2; cable 205 comprising electrical wire [See Background] which includes a conductor) being surrounded by at least one insulation (Fig. 2; cable 205 includes sheath 230. Alternatively, electrical wires of cables commonly include insulation layer for protection of the conducting wires), said cable comprising further an optical insulation-monitoring device (Fig. 1-4; physical interface 115, also grommet embodiment 400 of Fig. 4 used to monitor chafing damage of cables which is related to a deterioration of the insulation), said insulation-monitoring device comprising a plurality of optical waveguides (Fig. 1-4; optical waveguides 120 , same as waveguides 415 as in Fig. 4) each having a light receiving end and a light emitting end (Fig. 1, 4; end 420 and end 425) and being adapted to transmit a respective optical measurement signal from said light receiving end to said light emitting end (Fig. 1; light received from emitter 105, 
Morris does not explicitly disclose wherein the polymer substance is a polymer film and wherein the optical waveguides are arranged in the polymer film in a plurality ofl layers, the optical waveguides of one layer of the polymer film being arranged in staggered fashion with respect to the optical waveguides of another layer of the polymer film. However, Chirgwin is in the field of monitoring cables and teaches an optical waveguide integrated into a polymer film (Fig. 1; Para [0022]; tape portion 102 made from plastic material with a width of 7.5mm and having optical fibers 104 included in a security jacket 110) and wherein the optical waveguides are arranged in the polymer film in several layers, the optical waveguides of one layer being arranged in staggered fashion with respect to the optical waveguides of another layer (Fig. 4; multiple layers of tape portions 102 with optical fibers 104 which are arranged in a staggered fashion).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Chirgwin into Morris for the benefit of providing a compact sensor arrangement which takes up little space and which has additional layers for better detection accuracy since the additional optical waveguides can cover more areas of the cable for measurement.
Regarding claim 20, Morris as modified discloses the Cable according to claim 12.  Morris discloses comprising further a textile sheath, said sheath enclosing said at least one .  
Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102 in view of Weaver, US 20050184738 
 	Regarding claim 13, Morris as modified is silent in comprising further at least one coupling element at each end of at least one optical waveguide, said at least one coupling element at each end being are adapted to feed the optical measurement signal into at least one optical waveguide and to receive the optical measurement signal from the optical waveguide. However, Weaver teaches at least one coupling element at each end of at least one optical waveguide (Fig. 1; mux/ demux 28), said coupling elements being adapted to feed the optical measurement signal into at least one optical waveguide and to receive the optical measurement signal from the optical waveguide (Fig. 1; mux/ demux sends and receives signal through waveguides 24). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Weaver into Morris as 
Regarding claim 14, Morris as modified is silent wherein the coupling elements are adapted to redirect the optical measurement signals perpendicularly to their direction of propagation in the optical waveguides. Weaver teaches wherein the coupling elements are adapted to redirect the optical measurement signals perpendicularly to their direction of propagation in the optical waveguides (See Fig. 1; waveguides portion 3, coupled to mux 28 is perpendicular to a portion of waveguide 24). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Weaver into Morris as modified for the purpose of having signal sources in a number of directions in order to accommodate the waveguides in the event that space is unavailable adjacent to the waveguides to transmit the light. 
 Regarding claim 15, Morris as modified is silent wherein the coupling elements are formed as integral part of the polymer film comprising the optical waveguides. Weaver teaches wherein the coupling elements are formed as integral part of the polymer film comprising the optical waveguides (Fig. 1; as shown, mux 28 is integrated with the polymer substance).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Weaver into Morris as modifed for the benefit of providing an integrated body for easy removal or attachment to the cable.
Regarding claim 16, Morris as modified is silent wherein the coupling elements are combined to form at least one array. Weaver teaches wherein the coupling elements are combined to form at least one array (Fig. 1; mux/demux 28 are arranged in a linear fashion).   It .  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102 in view of Weaver, US 20050184738 in view of Beinhocker, US 20130187630 
Regarding claim 17, Morris as modified is silent wherein the coupling elements of a first array are arranged at a first end of the polymer film, said coupling elements of said first array being adapted to feed the measurement signals to the waveguides and the coupling elements of a second array being arranged at a second end of the polymer film, said coupling elements of said second array being adapted to receive the measurement signals. However, Beinhocker teaches coupling elements of a first array are arranged at a first end of a polymer film (Fig. 3a; link 308 with connections and jumper links 304 on one end being a first array), said coupling elements of said first array being adapted to feed the measurement signals to the waveguides (Fig. 3a; jumper links are capable of feeding optical signal to signal path 108) and the coupling elements of a second array being arranged at a second end of the polymer film (Fig. 3a; link 308 with connections on opposite side forming an array), said coupling elements of said second array being adapted to receive the measurement signals (Fig. 3a; jumper link connections of 308 are capable of receiving signals from the path 108). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Beinhocker into Morris for the purpose of providing an efficient arrangement design for the .    
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102 in view of Weaver, US 20050184738 in view of Beinhocker, US 20130187630 in view of Evans, US 20050244116 
Regarding claim 18, Morris as modified discloses the cable according to claim 17.  Morris as modified is silent in comprising further at least one light emitting diode being adapted to emit the measurement signals, said light emitting diode being arranged in the area of the first array. Evans is in the field of detecting damage in a cable by using an optical waveguide and teaches at least one light emitting diode being adapted to emit the measurement signals, said light emitting diode being arranged in an area of a first end (Fig. 1; Tamper-Sensor fiber 12 with light source 18 which can be an LED as stated in para [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Evans into Morris for the benefit of providing a simple illumination source capable of transmitting light efficiently without requiring high power source. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102 in view of Weaver, US 20050184738 in view of Beinhocker, US 20130187630 in view of Klein et al., US 20150009320 
 	Regarding claim 19, Morris as modified is silent comprising further at least one charge coupled device camera, said charge coupled device camera being arranged in the area of the second array. However, Klein is in the field of inspecting optical waveguides and teaches further at least one charge coupled device camera, said charge coupled device camera being arranged in .

Allowable Subject Matter
Claims 1-2, 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art does not disclose or suggest: “”the at least one coupling element at each end contains at least one region being located on the polymer film, said region comprising a first polymer and a second polymer, the first and second polymers each having different refractive indices” in combination with all the limitations of claim 1. 
Claims 2, 5-11 are dependent on claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/FEBA POTHEN/Examiner, Art Unit 2868       

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
12/31/2021